UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File Number: 001-15683 CHINA GREEN MATERIAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0381646 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 1 Yantai Third Road, Centralism Area, Haping Road, Harbin Economic and Technical Development Zone, Harbin, Heilongjiang Province, People’s Republic of China 150060 (Address of principal executive offices) (Zip Code) 00-86-451-5175 0888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of August 16, 2010, 25,648,682 shares of common stock, par value $0.001 per share, were outstanding. CHINA GREEN MATERIAL TECHNOLOGIES, INC. FORM 10-Q/A FOR THE QUARTER ENDED JUNE 30, 2010 EXPLANATORY NOTE This quarterly report on Form 10-Q is being filed as Amendment No. 1 to our quarterly report on Form 10-Q which was originally filed on August 16, 2010 (the “Original Filing”) with the Securities and Exchange Commission (“SEC”). We are amending and restating our financial statements and notes thereto to reflect an error related to the accounting for warrants the Company issued during the quarter ended June 30, 2010. The warrants provided for the purchase of an aggregate of 437,500 shares of common stock, at a per-share exercise price of $0.90, to two firms that were retained by the Company for investor relations purposes. The warrants include an anti-dilution provision that would adjust the warrant exercise price if the Company issues or sells any shares of common stock or securities convertible into common stock for a consideration per share of common stock less than the per-share exercise price of the warrants. We originally accounted for the warrants as equity instruments, and recorded an expense attributable to therelated investor relations services over theperiodin which the services were to be received from the investor relations firms, with a corresponding credit to equity (additional paid in capital).However, this original accounting treatment by us did not correctly apply the principles set forth in Accounting Standards Codification (“ASC”) 815-15, “Determining Whether an Instrument (or Embedded Feature) is indexed to an Entity's Own Stock” which the Financial Accounting Standards Board (the “FASB”) finalized in June 2008 and which became effective for fiscal years beginning after December 15, 2008.Because of the anti-dilution provision described above, under ASC 815-15 the warrants should not have been considered to be indexed to the Company’s stock but instead the warrants should have been accounted for as derivative liabilities. In addition to the amendment and restatement of the financial statements contained in “Item 1- Financial Statements,” we have also amended: “Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations,” to revise the disclosures therein to reflect the changes in our financial results as reported in the amended and restated financial statements included in this amended quarterly report; “Item 4- Controls Procedures,” to address the impact of the above-mentioned accounting error on the effectiveness of the Company’s disclosure controls and procedures as of June 30, 2010 and “Item 6- Exhibits,” to reflect the newly signed and dated certifications attached hereto as Exhibits 31.1, 31.2, 32.1 and 32.2. Except as stated in the preceding sentence we have not amended any other portion of the Original Filing. We are concurrently herewith also filing an amendment to our quarterly report on Form 10-Q for the quarter ended September 30, 2010 which was originally filed with the SEC on November 9, 2010. Except as specifically referenced herein, this Amendment No. 1 to the quarterly report on Form 10-Q does not reflect any event subsequent to August 16, 2010, the filing date of the Original Filing. Page Cautionary Note Regarding Forward-Looking Statements 1 Note Concerning Operating and Reporting Currencies 1 PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements. 2 Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December31,2009 2 Unaudited Condensed Consolidated Statements of Income and Comprehensive Income for the Six And Three Months ended June 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations. 22 Item 4T. Controls and Procedures. 28 PART II. OTHER INFORMATION 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 6. Exhibits. 30 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this quarterly report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements are contained principally in the section captioned “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, and may include, without limitation, statements concerning: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; the relative cost of our production methods as compared to our competitors; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies, including manufacturing practices, production processes and production capacity and the ability of our competitors to copy such technologies; the environment-friendly nature of our products; acquisition of additional equipment and manufacturing facilities, the cost associated therewith and sources of financing for such acquisitions; achieving status as an industry leader; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; our ability to meet market demands; government regulations and incentives related to biodegradable products; the sufficiency of our resources in funding our operations; our intention to engage in mergers and acquisitions, technology licensing and cooperation arrangements; and our liquidity and capital needs. Our forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. These risks, uncertainties and other factors include but are not limited to: ▪ Uncertainties regarding the growth or sustainability of the market for biodegradable materials. ▪ The risk we may not achieve or maintain a technological advantage over any of our competitors. ▪ Risks relating to protection of our intellectual property. ▪ Changes in consumer preferences. ▪ The risks of limited management, labor and financial resources. ▪ Risk of doing business in China, including currency value fluctuations, restrictions on remitting income to the United States and risks of diplomatic tensions between China and the United States. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. NOTE CONCERNING OPERATING AND REPORTING CURRENCIES Certain financial information included in this quarterly report has been derived from data originally prepared in Renminbi (“RMB” or “Renminbi”), the currency of the People’s Republic of China (“China” or “PRC”).For purposes of this quarterly report, U.S. dollar amounts are based on conversion at June 30, 2010 exchange rates of US$1.00 to RMB 6.7909 for assets and liabilities, and a weighted-average of US$1.00 to RMB 6.8241 and US$1.00 to RMB6.8251 for revenue and expenses for the three monthsand six months ended June 30, 2010, respectively. There is no assurance that RMB amounts could have been or could be converted into U.S. dollars at such rates. As used herein, “China Green,” “we,” “us,” “our” and the “Company” refers to China Green Material Technologies, Inc. and its subsidiaries. 1 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. CHINA GREEN MATERIAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 (Unaudited) (Restated) December 31, (Audited) Assets Current Assets: Cash and equivalents $ $ Cash - restricted Accounts receivable, net Inventories Accrued receivables Other receivables Deferred income tax assets Prepaid expenses Unamortized investors relation services expenses - Other current assets - Total Current Assets Deposits to suppliers of property and equipment - Property and equipment, net Intangible assets, net Know-how right, net Investment Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Customer deposits - Due to stockholders/officers, net Taxes payable Warrant liabilities - Other current liabilities Total Current Liabilities Stockholders’ Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 25,629,515 and 18,711,388 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Reserve funds Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the financial statements. 2 CHINA GREEN MATERIAL TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended June 30, Six Months Ended June 30, (Restated) (Restated) Revenues $ Cost of revenues Gross profit Operating Expenses Selling expenses General and administrative expenses Stock based compensation - - Total Operating Expenses Income From Operations Other income (expense): Interest income Net rental income/(expenses) ) ) Loss on investment ) - ) - Loss on disposal of property and equipment ) Other expenses - net ) Total other income (expense) ) ) Income Before Income Taxes Provision for income taxes Net Income Foreign currency translation adjustment ) Comprehensive Income $ Net Income Per Common Share basic $ diluted $ Weighted Common Shares Outstanding basic diluted The accompanying notes are an integral part of the financial statements. 3 CHINA GREEN MATERIAL TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 Six Months Ended June 30, (Restated) Cash flows From Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation and amortization Changes in deferred tax ) - Bad debt expenses Stock based compensation - Loss on investment - Loss on disposal of fixed assets Changes in operating assets and liabilities Accounts receivable ) ) Inventories ) ) Accrued receivables Prepaid expenses and other receivables ) ) Other current assets - ) Accounts payable and accrued expenses ) ) Customer deposits Taxes payable Other current liabilities Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Restricted cash ) - Advance to suppliers of property and equipment ) - Purchase of property and equipment ) ) Proceeds from disposal of fixed assets Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Payment to shareholders/officers loans - ) Proceeds from shareholders/officers loans - Advance from third party - Proceeds from stock issued - Net Cash Provided by (Used in) Financing Activities ) Effect of Exchange Rate Changes on Cash and Equivalents ) Net Increase in Cash and Equivalents Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ SUPPLEMENT DISCLOSURES OF CASH FLOW INFORMATION Cash paid for Interest $ - $ - Cash paid for Income taxes $ $ - The accompanying notes are an integral part of the financial statements. 4 CHINA GREEN MATERIAL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 1. GENERAL AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Principal Activities China Green Material Technologies, Inc. is a Nevada corporation incorporated in December 1997 under the name Mount Merlot Estates, Inc. When we acquired our current business in February 2007, our corporate name was “Ubrandit.com.” On January 14, 2008, we changed our name to “China Green Material Technologies, Inc.” References in these Notes to the “Company” refer to China Green Material Technologies, Inc. and where applicable its direct and indirect wholly owned subsidiaries. The Company’s shares are quoted on the Over-the-Counter Bulletin Board of the National Association of Securities Dealers, Inc., under the symbol CAGM.OB, whereas before its name change in January 2008 the Company’s shares were quoted under the symbol UBDT.OB. On February 9, 2007, the Company acquired all of the outstanding capital stock of Advanced Green Materials, Inc. (“AGM”), a Nevada corporation, by merging a wholly owned subsidiary of the Company into AGM.Through AGM, the Company indirectly owns all of the outstanding capital stock of ChangFangYuan Hi-tech Environment-Friendly Industrial Co., Ltd. (“CHFY”), a corporation organized under the laws of the People Republic of China (“China” or the “PRC”).AGM has substantially no operations and substantially no assets other than the shares of CHFY and Zhonghao. Through CHFY, the Company operates the business described in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission on April 12, 2010, and in the financial statements includedin this quarterly report on Form 10-Q.The Company’s acquisition of AGM and CHFY is sometimes herein referred to as the “2007 Business Combination.” Immediately before the 2007 Business Combination, the Company had no material assets and no material operations and therefore it was considered a “shell company” (as defined by Rule 12b-2 of the Securities Exchange Act of 1934). As consideration for AGM and CHFY, the Company issued to the former owners of AGM shares of the Company’s Series A Convertible Preferred Stock that were convertible into approximately 98% of the Company’s outstanding common shares, on a post-conversion basis. On January 14, 2008, concurrent with our name change, the Company effected a 1-for-150 reverse split of our common stock. In connection with the split, the Company issued additional shares to certain shareholders so that, after the split, no shareholder owned fewer than 100 shares. On February 29, 2008, the holders of all outstanding shares of Series A Convertible Preferred Stock converted their preferred shares into 18,150,000 shares of the Company’s common stock, and all shares of Series A Convertible Preferred Stock were cancelled. CHFY was incorporated in the Heilongjiang Province of China on May 12, 1999. It was known as Harbin TianHao Technology Co., Ltd., and changed its name to Harbin ChangFangYuan Hi-Tech Industrial Co., Ltd. on September 28, 2004, and further changed its name to Harbin ChangFangYuan Hi-Tech Environment-Friendly Industry Co., Ltd. on September 1, 2006. AGM acquired all of the outstanding capital stock of CHFY on August 18, 2006. Prior to May 2006, CHFY engaged only in product development and the establishment of manufacturing facilities and marketing relationships. CHFY’s business realized its first revenue in May 2006. On June 25, 2010, AGM completed the incorporation of Heilongjiang Zhonghao Stach-Based Biodegradable Materials Co., Ltd. (“Zhonghao”) with registered capital of US$2.8 million in the Heilongjiang Province of China. Through Zhonghao, the Company will own our proposed new manufacturing facility to be located in Harbin Economic Technological Development Zone, which will commence the business of manufacturing facilities, development, marketing and production of high-end quality biodegradable packaging materials. 5 Basis of Presentation The accompanying interim unaudited condensed consolidated financial statements (“Interim Financial Statements”) of the Company and its subsidiaries were prepared in accordance with accounting principles generally accepted in the United State of America, or US GAAP, for interim financial information and are presented in accordance with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, these Interim Financial Statements do not include all the information and notes required by US GAAP for complete financial statements. These Interim Financial Statements should be read in conjunction with the Company’s Annual Report on Form 10-K for year ended December 31, 2009. In the opinion of management, the Interim Financial Statements included herein contain all adjustments, including normal recurring adjustments, considered necessary to present fairly the Company’s financial position, results of operations and cash flows for the periods presented.The results of operations and cash flows of the interim periods presented herein are not necessarily indicative of the results to be expected for any other interim period or the full year. Principles of Consolidation The accompanying Interim Financial Statements present the financial position, results of operations and cash flows of the Company and all entities in which the Company has a controlling voting interest. These condensed consolidated financial statements include the financial statements of China Green Material Technologies, Inc. and its wholly owned subsidiaries Advanced Green Materials, Inc., Harbin ChangFang Yuan Hi-Tech Environment-Friendly Industry Co., Ltd and Heilongjiang Zhonghao Stach-Based Biodegradable Materials Co., Ltd. All significant intercompany transactions and balances are eliminated in consolidation. The accompanying Interim Financial Statements are prepared in accordance with US GAAP. This basis of accounting differs from that used in the statutory accounts of some of the Company’s subsidiaries, which were prepared in accordance with the accounting principles and relevant financial regulations applicable to enterprises with foreign investment in the PRC (“PRC GAAP”). Necessary adjustments were made to the subsidiaries’ statutory accounts to conform to US GAAP to be included in these Interim Financial Statements. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. Cash and Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less when purchased to be cash equivalents. Accounts Receivable Accounts receivables are recognized and carried at original invoice amount less allowance for any uncollectible amounts. The Company provides an allowance for doubtful accounts equal to the estimated losses that will be incurred in the collection of all receivables. The estimated losses are based on a review of the current status of the existing receivables. Inventories The Company values inventories, consisting of finished goods, work in progress, raw materials, and packaging material and other items, at the lower of cost or market. Cost of raw materials is determined on a first-in, first-out basis (“FIFO”). The cost of finished goods is determined on a weight average first-in, first out basis and comprises direct materials, direct labor, and an appropriate proportion of overhead. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of property and equipment is computed by the straight-line method over the estimated useful lives of the assets. Leasehold improvements are amortized over the lesser of the lease term or the useful lives of the assets. Upon sale or retirement of plant and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the Company’s Consolidated Statements of Income. 6 Impairment of Long-Lived Assets The Company evaluates the recoverability of its other long-lived assets, including amortizing intangible assets, if circumstances indicate impairment may have occurred pursuant to U.S. Accounting Standards Codification topic #360, “Property, Plant and Equipment” (“ASC 360”).This analysis is performed by comparing the respective carrying values of the assets to the current and expected future cash flows, on an undiscounted basis, to be generated from such assets. If such analysis indicates that the carrying value of these assets is not recoverable, the carrying value of such assets is reduced to fair value through a charge to the Company’s Consolidated Statements of Income. Intangible Assets At June 30, 2010 (unaudited) and December 31, 2009, intangible assets consist of a land use right. With the adoption of ASC 350(“Intangibles-Goodwill and Other”), intangible assets with a definite life are amortized on a straight-line basis. The land use right is amortized over its estimated life of 50 years. Intangible assets with a definite life are tested for impairment whenever events or circumstances indicate that a carrying amount of an asset (asset group) may not be recoverable. An impairment loss would be recognized when the carrying amount of an asset exceeds the estimated undiscounted cash flows used in determining the fair value of the asset. The amount of the impairment loss to be recorded is calculated by the excess of the asset’s carrying value over its fair value. Fair value is generally determined using a discounted cash flow analysis. Costs related to internally develop intangible assets are expensed as incurred. Revenue Recognition The Company recognizes revenue in accordance with ASC 605, Revenue Recognition, when persuasive evidence of an arrangement exists, the price is fixed or determined, collection is reasonably assured and delivery of products has occurred or services have been rendered. Revenue includes sales of products and services. Products revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers, net of allowance for estimated returns, when both title and risk of loss transfer to the customer, provided that no significant obligations remain. Deferred revenue represents the undelivered portion of invoiced value of goods sold to customers. Service income is recognized when services are provided.Revenue does not include value added taxes (“VAT”) for the sales revenue from PRC subsidiaries. Before paid to the government, the amounts of VAT are recorded as short term liabilities. Rental income recognition Rental income from operating leases related to our unused factory facilities with 21,132 square meters of floor space is recognized on a straight-line basis over the lease period. The Company recognized $131,866 and $219,519 of gross rental income for the six months ended June 30, 2010 and 2009, respectively. Research and development costs Research and development cost is charged to operations when incurred and is included in operating expenses.Research and development cost was immaterial for the six months ended June 30, 2010 and 2009. Advertising and marketing costs Advertising and marketing costs, except for costs associated with direct-response advertising and marketing, are charged to operations when incurred. The costs of direct-response advertising are capitalized and amortized over the period during which future benefits are expected to be received. Advertising and marketing expense were $25,355 and $42,645 for six months ended June 30, 2010 and 2009, respectively. Share-Based Payments The Company adopted ASC 718, “Compensation-Stock Compensation” (“ASC No. 718”) effective January 1, 2006. ASC No. 718 amends existing accounting pronouncements for share-based payment transactions in which an enterprise receives employee and certain non-employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments. ASC No.718 generally requires such transactions to be accounted for using a fair-value-based method. 7 Income Taxes The Company’s PRC subsidiary files income tax returns under the Income Tax Law of the PRC concerning Foreign Investment Enterprises and Foreign Enterprises and local income tax laws. The Company follows the method of accounting for income taxes prescribed by ASC 740–”Accounting for Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes, (“FIN 48”), codified in FASB ASC Topic 740, on January 1, 2007. As a result of the implementation of FIN 48, the Company made a comprehensive review of its portfolio of tax positions in accordance with recognition standards established by FIN 48, and the Company recognized no material adjustments to liabilities or stockholders’ equity. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination.Interest associated with unrecognized tax benefits is classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements.At June 30, 2010 (unaudited) and December 31, 2009, the Company did not take any uncertain positions that would necessitate recording of tax related liability. Comprehensive Income ASC 220, “Reporting Comprehensive Income”, established standards for the reporting and display of comprehensive income, its components and accumulated balances in a full set of general purpose financial statements. ASC 220 defines comprehensive income to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, ASC 220 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statement that is presented with the same prominence as other financial statements. The Company’s only current component of comprehensive income is the foreign currency translation adjustment. Foreign Currency Translation The Renminbi ("RMB"), the national currency of the PRC, is the primary currency of the economic environment in which the operations of CHFY and Zhonghao are conducted. The Company uses the United States Dollar ("U.S. Dollars") for financial reporting purposes. In accordance with ASC No. 830, “Foreign Currency Matters,” the Company’s results of operations and cash flows are translated at the average exchange rates during the period, assets and liabilities are translated at the exchange rates at the balance sheet dates, and equity is translated at the historical exchange rates. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Basic and diluted net income per share The Company accounts for net income per common share in accordance with ASC 260, “Earnings per Share” (“EPS”).ASC 260 requires the disclosure of the potential dilution effect of exercising or converting securities or other contracts involving the issuance of common stock. Basic net income per share is determined based on the weighted average number of common shares outstanding for the period.Diluted net income per share is determined based on the assumption that all dilutive convertible shares and stock options were converted or exercised into common stock. 8 Concentration of Credit Risk The Company’s financial instruments consist primarily of cash and equivalents, which are invested in money market accounts, and accounts receivable. The Company considers the book value of these instruments to be indicative of their respective fair value. The Company places its temporary cash investments with high credit quality institutions to limit its risk exposure. Most of the Company’s sales are credit sales which are primarily to customers whose ability to pay is dependent upon the industry economics prevailing in their respective areas; however, concentrations of credit risk with respect to trade accounts receivable is limited due to generally short payment terms. The Company also performs ongoing credit evaluations of its customers to help further reduce credit risk. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, other receivables, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: ▪ Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ▪ Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. ▪
